Mr. Justice Adams delivered the opinion of the court. Counsel for plaintiff, defendant in error here, concede that the by-law, section D, in force May, 1902, and at the time of the death of Martin L. Shoffner, is a part of his contract if reasonable, and that the plaintiff, as beneficiary of the deceased, had no vested interest in the certificate of membership prior to the death of Shoffner. But counsel contend that the by-law of May, 1902, by which, if it controls, the plaintiff can only recover $345.82, is unreasonable, and argue that by that by-law, if the deceased had lived out his life expectancy, 18.79 years or 225% months, his beneficiary, after deducting the amount of premiums he would have liad to pay, and 2% per cent, interest thereon, from $1,000, as provided by the by-law, would receive only $149.87, and that the longer a member lives, the more he pays in and the less his beneficiary receives. ' From this counsel deduce the conclusions that the by-law is unreasonable. We cannot concur in this view. For aught appearing in the record, it may have been necessary to the continued existence of the association, to increase the monthly premiums, and therefore for the benefit of all the members. In Fullenwider v. Royal League, 180 Ill. 621, in which case the contract of the member included future bylaws, it was held not unreasonable to increase the rates. See, also, 1 Bacon on Benefit Societies, 3rd ed., par. 185, and cases cited, par. 189, and note 1, p. 373. When one procures insurance on his life for a certain sum in an ordinary insurance company, agreeing to pay yearly a certain fixed premium while he lives, the longer he lives the less becomes the remainder ascertained by deducting the total of premiums paid from the sum insured, and it sometimes occurs that the insured at the time of his death has paid more in premiums than the sum insured. The by-laws of 1904, including section D, adopted by the Bankers’ Union of the World in May, 1902, are part of the contract of the deceased, and are to be considered as if set out in his certificate of membership, he having agreed in his application that they should “form a part of the certificate. ’ ’ This agreement was binding on the deceased and is binding on the plaintiff, his beneficiary. Baldwin v. Begley, 185 Ill. 180, 183, 190; Scow v. Royal League, 223 ib. 32, 38; Murphy v. Nowak, ib. 301, 313. The deceased recognized the by-law of 1902 as binding on him and acquiesced in it, by acting in conformity with it. By stipulations read in evidence, it appears that the by-law of 1902 raised the monthly premiums or rates of the deceased from $1.84 to $2.60, and at the time of his death, March 6, 1906, he had paid all premiums and installments. The judgment will be reversed and judgment will be entered here that Sallie D. Pierce, the defendant in error, recover from The Bankers’ Union of the World, defendant in error, the sum of $345.82, with interest at the rate of five per cent, per annum from April 22, 1907, the date of the judgment in the trial court, and her costs in the trial court, and that plaintiff in error recover its costs of this court. Reversed and judgment here.